Citation Nr: 0934364	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-34 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to February 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

A valid diagnosis of posttraumatic stress disorder (PTSD), 
based on verified stressors related to the veteran's military 
service, is not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
May 2003 satisfied the duty to notify provisions; additional 
letters were sent in August 2007 and July 2008.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in an August 2009 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran's service treatment records and VA medical 
treatment records have been obtained; the veteran has not 
identified any pertinent private medical records.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Additionally, the 
Veteran has not indicated that he is in receipt of, and VA 
does not have knowledge of, disability benefits from the 
Social Security Administration (SSA).  Therefore, any failure 
on the part of the RO to request and/or obtain pertinent SSA 
disability determinations and the medical records considered 
in making those decisions was not in error.  38 C.F.R. 
§ 3.159 (c) (2). Additionally, a VA examination was not 
conducted with respect to the veteran's claim for service 
connection for PTSD; a diagnosis based on unverified 
stressors is already of record, and there was no need to 
obtain an additional evaluation, as none of the veteran's 
reported stressors could be verified.  See 38 C.F.R. § 
3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

In this case, the veteran contends that he currently has PTSD 
as a direct result of stressors he alleges to have 
experienced during active duty.  Specifically, during the 
October 2003 VA outpatient visit during which he was 
diagnosed with PTSD, the veteran reported that he was exposed 
to small arms fire, rocket/mortar attacks, sniper attacks, 
booby traps, and mines.  He also reported that he had to fire 
his own weapon often, and ruminated over the number of enemy 
soldiers he may have killed or injured; he saw fellow 
soldiers killed or wounded in action, and witnessed 
mutilations of American soldiers, enemy soldiers, and enemy 
civilians including women and children.  This record provides 
more detail to the veteran's original June 2003 PTSD 
questionnaire response, which stated that the veteran was 
exposed to combat during service within an infantry unit in 
Vietnam.

To that end, the veteran's service personnel records confirm 
1 year and 3 months of foreign service, to include in 
Vietnam.  He received the Vietnam Campaign Medal, the Vietnam 
Service Medal, and the Vietnam Cross of Gallantry with Palm.  
However, the veteran's service personnel records do not 
indicate evidence of awards or decorations indicative of 
combat, nor is there any objective evidence that the veteran 
was tasked with any combat responsibilities.  The veteran's 
Department of Defense Form DD-214, Armed Forces of the United 
States Report of Transfer of Discharge, reflects that his 
military occupational specialty was light vehicle driver.  
Although he asserted during the October 2003 diagnostic visit 
that he also received the Combat Infantry Badge, there is no 
evidence of this in the claims file, to include the veteran's 
service personnel records.  Specifically, it appears that the 
veteran filed an appeal with his service department's Board 
for Correction of Military Records, which in January 2008 
denied his request for the award of Combat Infantryman Badge 
on the basis that "he was not awarded an infantryman 
military occupational specialty" or "that he ever engaged 
in active ground combat."

As there is no objective evidence that the veteran served in 
combat, the Board finds that the criteria for being 
considered a "combat veteran" under 38 U.S.C.A. §1154(b) 
are not met.  As such, lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In this case, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the veteran has a current diagnosis of PTSD 
that is based on these stressor events.  However, the veteran 
has offered no competent corroborating evidence of the 
claimed inservice stressors, and service department records 
also do not support the claim regarding the claimed inservice 
stressors.  Doran, 6 Vet. App. at 283.  At the direction of 
the July 2007 Remand in this case, the RO sent the veteran 
letters in August 2007 and July 2008 requesting that the 
veteran provide a location of each specific incident, as well 
as a 2-month range in which each event occurred.  These 
letters also asked that the veteran provide evidence of 
receipt of the Combat Infantry Badge, as reported during the 
October 2003 VA outpatient visit.  The record does not 
reflect that the veteran ever responded to either letter.  
While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsidered, 1 Vet. App. 406 (1991).  Further, the 
Court of Appeals for Veterans Claims has held that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Id.

Moreover, the remaining evidence of record does not reflect 
that the veteran provided specific information, beyond that 
detailed above, concerning his claimed stressor events such 
that the RO, via the Joint Services Records Research Center, 
could attempt to verify such stressors.  The only VA 
outpatient treatment record associated with the claims file 
pertinent to the veteran's claim is the October 2003 record 
detailed above.  Although other VA treatment records are 
associated with the claims file, none of them relate to the 
veteran's mental health.  Additionally, the veteran's service 
treatment records and service personnel records do not 
independently verify any claimed stressor.  Accordingly, no 
verified inservice stressors are of record.


Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
Although the veteran has an October 2003 diagnosis of PTSD 
from a VA mental health professional, the inservice stressor 
events on which the diagnosis is based have not been 
verified.  Thus, the diagnosis fails to satisfy the VA 
criteria noted above.  Successful substantiation of a claim 
for service connection for PTSD requires that the claimed 
inservice events on which a noncombat veteran's PTSD 
diagnosis is based are independently confirmed.  See Moreau, 
9 Vet. App. at 395; see also Dizoglio, 9 Vet. App. at 166; 
Zarycki, 6 Vet. App. at 98.  Absent verification of the 
inservice stressor events, service connection is not 
warranted.

As the stressor events on which the veteran claim is based 
have not been verified by corroborating evidence, and thus a 
diagnosis of PTSD based on verified stressor events is not of 
record, the preponderance of the evidence is against the 
claim for service connection for PTSD.  As such, the benefit 
of the doubt doctrine is inapplicable, and it must be denied.  
See 38 C.F.R. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


